DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/236,498, filed on April 21, 2021.

Information Disclosure Statement
The information disclosure statement filed April 21, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on April 21, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 9, 13, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maltz et al (Pat Num 3,818,123, herein referred to as Maltz).  Maltz discloses a method of joining a first cable to a second cable (Figs 1-4) without endangering the structure of the cables, while also providing a simpler connection between the two cables (Col 1, lines  50-55).  Specifically, with respect to claim 1, Maltz discloses a method for joining a first cable (located at 5) to a second cable (located at 6), the first cable (located at 5) and the second cable (located at 6) each comprising at least one electrically conductive inner conductor (5 & 6, respectively) for transmitting electric signals or electric energy (Col 1, lines 5-9), an outer sheath (1 & 2, respectively), which at least partially surrounds the at least one inner conductor (5 & 6, respectively), and an insulation material (3 & 4, respectively), which is arranged at least partially between the at least one inner conductor (5 & 6, respectively) and the outer sheath (1 & 2, respectively) in order to insulate the at least one inner conductor (5 & 6, respectively) from the outer sheath (1 & 2, respectively), wherein the method comprises providing an electrically conductive fusible conductor joining material (13 & 14) which has a lower melting point (i.e. solder has a lower melting point than any conductor material) than that of the at least one inner conductor ((5 & 6, respectively),  bringing an end of the second cable (located at 6) to an end of the first cable (located at 5) such that at least one inner conductor (5) of the first cable (located at 5) and the inner conductor (6) of the second cable (located at 6) are opposite one another (Fig 1) and the fusible conductor joining material (13 & 14) is present in between (i.e. solder flows along the  by the projecting subregion of the shaped element (8 & 9) is placed at the end of the first cable (located at 5, Col 2, lines 24-27). With respect to claim 13, Maltz discloses an arrangement (Fig 1) comprising a first cable (located at 5) comprising at least one electrically conductive inner conductor (5) for transmitting electric signals or electric .
Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (Pat Num 4,317,003).  Gray discloses a method of joining a first cable to a second cable (Figs 1-13), wherein the connection has increasing tensile strength, while also protecting the conductors and insulation from extreme environmental conditions such as heat, pressure, and corrosion (abstract).  Specifically, with respect to claim 13, Gray discloses an arrangement (Figs 4-6) comprising a first cable (76) comprising at least one electrically conductive inner conductor (76A) for transmitting electric signals or electric energy (Col 5, lines 57-59), an outer sheath (76C) which at least partially surrounds the at least one inner conductor (76A), and an insulation material (76B) which is arranged at least partially between the at least one inner conductor (76A) and the outer sheath (76C) in order to insulate the at least one inner conductor (76A) from the outer sheath (76C);  a second cable (78) joined to the first cable (76), wherein the second cable (78) comprising at least one electrically conductive inner conductor (78A) for transmitting electric signals or electric energy (Col 5, lines 57-59), an outer sheath (78C) which at least partially surrounds the at least one inner conductor (78A), and an insulation material (78B) which is arranged at least partially between the at least one inner conductor (78A) and the outer sheath (78C) in order to insulate the at least one inner conductor (78A) from the outer sheath (78C) and a conductor joining material (solder located at 82) which has been melted and resolidified to electrically connect the  by the projecting subregion of the shaped element (86 & 88) is arranged at the end of the cable (Fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (Pat Num 4,317,003) in view of Maltz et al (Pat Num 3,818,123).  Gray discloses a method of joining a first cable to a second cable (Figs 1-13), wherein the connection has increasing tensile strength, while also protecting the conductors and insulation from extreme environmental conditions such as heat, pressure, and corrosion (abstract).  Specifically, with respect to claim 1, Gray discloses a method (Figs 4-6) for joining a first .  	
	While Gray teaches the inner and outer conductors may be joined by soldering (Col 2, lines 27-29), Gray doesn’t necessarily disclose that the welding is done by the method of heating at least one of the first cable or the second cable from the outside such that the heat penetrates into an interior of the at least one heated cable so that the fusible conductor joining material present between the at least one inner conductor of the first cable and the second cable melts and electrically connects the at least one inner conductor of the first cable and the second cable to one another (claim 1), nor the at least one heated cable is heated from the outside so that the fusible sheath joining material present between the outer sheath of the first cable and the outer sheath of the second cable melts and joins the outer sheath of the first cable to the outer sheath of the second cable (claim 2).
	Maltz teaches a method of joining a first cable to a second cable (Figs 1-4) without endangering the structure of the cables, while also providing a simpler connection between the two cables (Col 1, lines  50-55).  Specifically, with respect to claim 1, Maltz teaches a method for joining a first cable (located at 5) to a second cable (located at 6), wherein the method comprises heating at least one of the first cable 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the terminated cables attached by solder of Gray to be heated from the outside of the first or second cables, so that the fusible sheath joining material present between the outer sheath of the first cable and the outer sheath of the second cable melts and joins the outer sheath of the first cable to the outer sheath of the second cable configuration as taught by Maltz because Maltz teaches that such a configuration provides a method of joining a first cable to a second cable (Figs 1-4) without endangering the structure of the cables, while also providing a simpler connection between the two cables (Col 1, lines  50-55).  
	Gray also doesn’t teach a projecting subregion at the end of the second cable (78) being smaller than a thickness of the conductor joining material, nor the projecting 
	With respect to claim 8, it would have been an obvious matter of design choice to modify Gray to comprise the projecting subregion at the ends of the first and second cables to be smaller than the thickness of the conductor jointing materials, since such a modification would have involved a mere change in size of a component and a change of size is generally recognized as being within the ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Gray also doesn’t disclose the conductor joining material (i.e. solder) of being selected from the materials a copper-silver alloy, an Ni-based alloy, a copper-based alloy or an alloy having a melting point below that of material of the at least one inner conductor; a sheath joining material comprises or consists of one of the following materials: a copper-silver alloy, an Ni-based alloy, a copper-based alloy or an alloy having a melting point below that of a material of the outer sheath; or the shaped element comprises or consists of one of the following materials: Al2O3, mullite, BN, Si3N4, SiO2, AIN, ZrO2, or HfO2 (claim 10).
	With respect to claim 10, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the conductor joining material (i.e. solder) and the sheath joining material (i.e. solder) to be made of a copper-silver alloy, an Ni-based alloy, a copper-based alloy or an alloy having a melting point below that of a material of the outer sheath, since it is common knowledge and well known that copper silver alloy, Ni based alloy, or copper based alloys are types of solid solders generally utilized to join electrical conductors and since it has been held to be within .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 23, 2022